Citation Nr: 0924480	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a special 
monthly pension based on the need for aid and attendance.  A 
timely appeal was noted from that decision.  

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on February 12, 2009.  A 
copy of the hearing transcript has been associated with the 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his February 2009 hearing testimony, the veteran 
identified several medical professionals who have treated him 
for various disorders.  Since the hearing, records from all 
of the identified private treatment providers, specifically, 
Drs. A., M., P., and T, have been submitted.   

During his hearing testimony, the veteran also indicated that 
he is currently seeking treatment at the San Juan VA Medical 
Center (VAMC).  The most recent San Juan VAMC records are 
dated June 2007.  VA is required to make attempts to obtain 
records in the custody of a Federal department-until it is 
determined that the records do not exist or that further 
efforts would be futile.  38 C.F.R. § 3.159(c)(2).   Thus, on 
remand, therefore, an attempt should be made to obtain, and 
associate with the claims folder all of the veteran's 
treatment records from the San Juan VAMC since June 2007.  
The veteran should also be provided a VA examination in order 
to determine his specific level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that all records of the 
veteran's treatment at San Juan VAMC since 
June 2007 be obtained and associated with 
the claims folder.  

2.  Schedule the veteran for a VA aid and 
attendance examination.  The examiner is 
requested to provide an evaluation of all 
of the veteran's disabilities on his 
capability for self care in his home.  The 
claims file and a copy of this remand must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed, and the rationale for 
all opinions must be provided.  The 
examiner should reconcile any opinion with 
the August 2006 VA examination report and 
the private medical report received in May 
2007 commenting on the Veteran's need for 
assistance in daily living.  

The examiner's assessment must include, 
but not be limited to, evaluation of such 
conditions as: the ability or inability of 
the veteran to dress or undress himself or 
to keep himself ordinarily clean and 
presentable; ability or inability to 
attend to the wants of nature; or any 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from hazards 
or dangers incident to his daily 
environment.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
